                                                                          1
                                                                          2
                                                                          3
                                                                                                            IN THE UNITED STATES DISTRICT COURT
                                                                          4
                                                                          5                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7   NICOLAS DAVID GJERS,                                      No. C 18-6642 WHA (PR)
                                                                          8                    Plaintiff,                               ORDER OF DISMISSAL
                                                                          9        v.
                                                                         10   WILLIAM MUNIZ; SHAWN
                                                                              HATTON,
                                                                         11
United States District Court




                                                                                               Defendants.
                                                                                                                       /
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                                                                           INTRODUCTION
                                                                         14
                                                                                        Plaintiff, a California prisoner proceeding pro se, filed this civil rights case, under 42
                                                                         15
                                                                              U.S.C. 1983 against the current and past Wardens at Salinas Valley State Prison. Leave to
                                                                         16
                                                                              proceed in forma pauperis is granted in a separate order. For the reasons discussed below, the
                                                                         17
                                                                              complaint is DISMISSED for failure to state a cognizable claim for relief.
                                                                         18
                                                                                                                             ANALYSIS
                                                                         19
                                                                              A.        STANDARD OF REVIEW
                                                                         20
                                                                                        Federal courts must engage in a preliminary screening of cases in which prisoners seek
                                                                         21
                                                                              redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
                                                                         22
                                                                              1915A(a). In its review the court must identify any cognizable claims, and dismiss any claims
                                                                         23
                                                                              which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek
                                                                         24
                                                                              monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro
                                                                         25
                                                                              se pleadings must be liberally construed. Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699
                                                                         26
                                                                              (9th Cir. 1990).
                                                                         27
                                                                                        Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement of the
                                                                         28
                                                                              claim showing that the pleader is entitled to relief." "Specific facts are not necessary; the
                                                                          1   statement need only '"give the defendant fair notice of what the . . . . claim is and the grounds
                                                                          2   upon which it rests."'" Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (citations omitted).
                                                                          3   Although in order to state a claim a complaint “does not need detailed factual allegations, . . . a
                                                                          4   plaintiff's obligation to provide the 'grounds of his 'entitle[ment] to relief' requires more than
                                                                          5   labels and conclusions, and a formulaic recitation of the elements of a cause of action will not
                                                                          6   do. . . . Factual allegations must be enough to raise a right to relief above the speculative
                                                                          7   level." Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1964-65 (2007) (citations omitted). A
                                                                          8   complaint must proffer "enough facts to state a claim for relief that is plausible on its face." Id.
                                                                          9   at 1974.
                                                                         10   B.      LEGAL CLAIMS
                                                                         11           Plaintiff alleges that he slipped and fell on a wet floor, caused by rainwater leaking into
United States District Court
                               For the Northern District of California




                                                                         12   his cell, and broke his wrist. Plaintiff’s “slip and fall” claim does not amount to more than
                                                                         13   negligence or gross negligence, which is not a violation of any constitutional right or federal
                                                                         14   law and is not cognizable under Section 1983. See Farmer v. Brennan, 511 U.S. 825, 835-36 &
                                                                         15   n.4 (1994).
                                                                         16                                             CONCLUSION
                                                                         17           For the reasons set out above, this case is DISMISSED for failure to state a cognizable
                                                                         18   claim for relief.
                                                                         19           The clerk shall enter judgment and close the file.
                                                                         20           IT IS SO ORDERED.
                                                                         21
                                                                         22   Dated: November 20         , 2018.
                                                                                                                             WILLIAM ALSUP
                                                                         23                                                  UNITED STATES DISTRICT JUDGE
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                                2
